DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 2-8, 10-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 13, respectively, of U.S. Patent No. 9,786,201. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims of the present invention and the U.S. Patent are drawn to a system comprising a signal processor configured to receive an input to generate a plurality of electric driving signals used to drive a plurality of vibratory motors according to a predefined mapping of the portions of the input signal to the plurality of vibratory motors.  Claim 2 of the present invention differs from claim 1 the U.S. Patent in that the U.S. Patent in that the U.S. Patent claims a wearable article, wherein a network of the plurality of vibratory motors are incorporated into the wearable article, and an audio input, and the present invention claims a first motor configured to be disposed over a user’s first write or ankle, and a second motor configured to be disposed over the user’s second wrist or ankle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by changing the location of the vibratory motors of the wearable article to be specifically located at a wrist or ankle of the wearer, as a matter of design/engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the “input signal” of the present invention to be functionally equivalent to “an audio input” of the U.S. Patent.
Claim 3 of the present invention is further rejected for the same reason as claim 2 above.
Claim 4 of the present invention is further rejected for the same reason as claim 2 above, and further in view of claim 3 of the U.S. Patent.
Claim 5 of the present invention is further rejected for the same reason as claim 2 above.  Claim 1 of the U.S. Patent claims a network of a plurality of vibratory motors (M1-M4), indicating at least four motors.
Claim 6 of the present invention is further rejected for the same reason as claim 2 above.  It would have been obvious to one of ordinary skill in the art for the vibratory motors, which are in communication with the signal processor, to be either wirelessly or wired to the signal processor in order to receive the driving signals.  Such a modification ensures that the vibratory motors are able to perform their intended function, and would thus yield predictable results.
Claim 7 and 8 of the present invention are further rejected for the same reason as claim 2 above.  It would have been obvious to one of ordinary skill in the art for the claimed “audio input” of the U.S. Patent to be previously recorded or currently recorded audio.  Such a modification ensures that the input enables the system to perform its intended function, and would yield predictable results.
Claim 10 of the present invention is further rejected for the same reason as claim 2 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent to remove the step of driving the vibratory motors, as a matter of engineering choice and user preference.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.
Claim 11 of the present invention is further rejected for the same reason as claim 10 above.  Claim 1 of the U.S. Patent claims a network of a plurality of vibratory motors (M1-M4), indicating at least four motors.
Claims 12 and 13 of the present invention are further rejected for the same reason as claim 2 above.  It would have been obvious to one of ordinary skill in the art for the claimed “audio input” of the U.S. Patent to be previously recorded or currently recorded audio.  Such a modification ensures that the input enables the system to perform its intended function, and would yield predictable results.
Claim 15 of the present invention differs from claim 13 the U.S. Patent in that the U.S. Patent in that the U.S. Patent claims a wearable article, including a vest or one or more straps, and an audio input, and the present invention claims a first motor configured to be disposed over a user’s first write or ankle, and a second motor configured to be disposed over the user’s second wrist or ankle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 13 of the U.S. Patent by changing the location of the vibratory motors of the wearable article to be specifically located at a wrist or ankle of the wearer, as a matter of design/engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the “input signal” of the present invention to be functionally equivalent to “an audio input” of the U.S. Patent.
Claim 16 of the present invention is further rejected for the same reason as claim 15 above.
Claim 17 of the present invention is further rejected for the same reason as claim 15 above.  It would have been obvious to one of ordinary skill in the art to duplicate the number of vibratory motors, as a matter of engineering choice.  Such a modification would not render the invention for it intended purpose and would yield predictable results.  See MPEP 2144.04.
Claim 18 of the present invention is further rejected for the same reason as claim 15 above.  It would have been obvious to one of ordinary skill in the art for the vibratory motors, which are in communication with the signal processor, to be either wirelessly or wired to the signal processor in order to receive the driving signals.  Such a modification ensures that the vibratory motors are able to perform their intended function, and would thus yield predictable results.
Claims 19 and 20 of the present invention are further rejected for the same reason as claim 15 above.  It would have been obvious to one of ordinary skill in the art for the claimed “audio input” of the U.S. Patent to be previously recorded or currently recorded audio.  Such a modification ensures that the input enables the system to perform its intended function, and would yield predictable results.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-12,  of U.S. Patent No. 10,964,179.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims of the present invention and the U.S. Patent are drawn to a system comprising a signal processor configured to receive an input to generate a plurality of electric driving signals used to drive a plurality of vibratory motors according to a predefined mapping of the portions of the input signal to the plurality of vibratory motors.  Claim 2 of the present invention differs from claim 1 the U.S. Patent in that the U.S. Patent in that the U.S. Patent claims a wearable array, wherein the array vibrates against a user’s body at a plurality of different regions, and an audio input, and the present invention claims a first motor configured to be disposed over a user’s first write or ankle, and a second motor configured to be disposed over the user’s second wrist or ankle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent by changing the location of the vibratory motors of the wearable article to be specifically located at a wrist or ankle of the wearer, as a matter of design/engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the “input signal” of the present invention to be functionally equivalent to “an audio input” of the U.S. Patent.
Claim 3 is further rejected for the same reasons as claim 2 above, further in view of claim 2 of the U.S. Patent.
Claim 4 is further rejected for the same reasons as claim 2 above, further in view of claim 5 of the U.S. Patent.
Claim 5 is further rejected for the same reasons as claim 2 above, further in view of claim 3 of the U.S. Patent.
Claim 6 is further rejected for the same reasons as claim 2 above, further in view of claim 7 of the U.S. Patent.
Claim 7 is further rejected for the same reasons as claim 2 above, further in view of claim 8 of the U.S. Patent.
Claim 8 is further rejected for the same reasons as claim 2 above, further in view of claim 9 of the U.S. Patent.
Claim 9 is further rejected for the same reasons as claim 2 above, further in view of claim 10 of the U.S. Patent.
Claim 10 is further rejected for the same reasons as claim 2 above.  Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of the U.S. Patent to remove the step of driving the vibratory motors, as a matter of engineering choice and user preference.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.
Claim 11 is further rejected for the same reasons as claim 10 above, further in view of claim 3 of the U.S. Patent.
Claim 12 is further rejected for the same reasons as claim 10 above, further in view of claim 8 of the U.S. Patent.
Claim 13 is further rejected for the same reasons as claim 10 above, further in view of claim 9 of the U.S. Patent.
Claim 14 is further rejected for the same reasons as claim 10 above, further in view of claim 10 of the U.S. Patent.
Claim 15 of the present invention differs from claim 11 the U.S. Patent in that the U.S. Patent in that the U.S. Patent claims a wearable array, wherein the array vibrates against a user’s body at a plurality of different regions, and an audio input, and the present invention claims a first motor configured to be disposed over a user’s first write or ankle, and a second motor configured to be disposed over the user’s second wrist or ankle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 11 of the U.S. Patent by changing the location of the vibratory motors of the wearable article to be specifically located at a wrist or ankle of the wearer, as a matter of design/engineering choice.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the “input signal” of the present invention to be functionally equivalent to “an audio input” of the U.S. Patent.
Claim 16 is further rejected for the same reasons as claim 15 above, further in view of claim 12 of the U.S. Patent.
Claim 17 is further rejected for the same reasons as claim 15 above, further in view of claim 16 of the U.S. Patent.
Claim 18 is further rejected for the same reasons as claim 15 above, further in view of claim 17 of the U.S. Patent.
Claim 19 is further rejected for the same reasons as claim 15 above, further in view of claim 18 of the U.S. Patent.
Claim 20 is further rejected for the same reasons as claim 15 above, further in view of claim 19 of the U.S. Patent.
Claim 21 is further rejected for the same reasons as claim 15 above, further in view of claim 20 of the U.S. Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683